DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim, U.S. Patent 10,229,271.


As per claim 1, it is taught of an integrated circuit (system-on-chip/SoC, col. 2, lines 16-24) comprising:
a data processing part (communication processor/CP) which processes data (col. 2, lines 36-40); and 
a data management part (application processor/AP) which manages security of the data processing part (col. 2, lines 24-40), wherein the security management part includes:
a set value holding part which holds a set value of security strength (teachings disclose of two states, a secure value “yes” and non-secure state value “no”, which is similar to how it is described in the Applicant’s specification on page 6, paragraph 0025)(col. 6, lines 16-25);
a start control part (as dictated by the AP) which starts the integrated circuit by secure boot which performs signature verification on a boot program in a case where the security strength shown by the set value is over a predetermined level (as dictated by a specific state value, col. 6, line 52 through col. 7, line 8); and
a state control part (as dictated by the AP) which resets (causing a reboot) the data processing part when falsification (abnormality) of the boot program is detected by the signature verification in the secure boot (col. 2, lines 36-40 and col. 8, lines 9-22).
As per claim 2, it is disclosed wherein the security management part further includes a connection control part which interrupts connection to the data processing part in the case where the security strength shown by the set value is over the predetermined level (col. 8, lines 29-35).
As per claim 3, it is taught wherein the connection control part interrupts the connection to the data processing part when a security threat on the data processing part is detected in the case where the security strength shown by the set value is over the predetermined level (col. 8, lines 29-35).

As per claim 5, it is taught wherein the state control part resets (causes a reboot) the data processing part when the set value holding part does not hold the set value (col. 2, lines 36-40 and col. 8, lines 9-22).
As per claim 6, it is disclosed wherein the data processing part includes an input/output data monitoring part which monitors data input and output to and from an external device, and the data management part further includes a security threat detection part which detects a security threat on the data processing part, and the security threat detection part detects the security threat when plain text detected by the input/output data monitoring part is unauthorized in the case where the security strength shown by the set value is over the predetermined level (col. 4, lines 45-58 and col. 6, lines 34-57).
As per claim 7, it is taught wherein when the data input and output to and from the external device is data read from an encryption storage region and plain text is read from the data, the security threat detection part determines that the plain text is unauthorized (col. 4, lines 45-58 and col. 6, lines 34-57).
As per claim 8, it is disclosed wherein the security management part includes a built-in memory into which the boot program can be written from an exterior of the integrated circuit, when the boot program is written into the built-in memory, the start control part performs the signature verification to the boot program wrote into the built-in memory in the secure boot and starts the integrated circuit by using the boot program (col. 3, lines 15-24 and col. 6, lines 34-46).
As per claim 9, it is taught wherein when the security strength shown in the set value is less than the predetermined value, the start control part starts the integrated circuit by normal boot which not 
As per claim 10, it is disclosed wherein the security management part (secure module) decrypts firmware loaded from an external device and performs the signature verification to the decrypted firmware (col. 6, lines 34-37 & 52-57).
As per claim 12, it is taught of a control method of an integrated circuit (system-on-chip/SoC, col. 2, lines 16-24) including a data processing part (communication processor/CP) processing data and a security management part managing security of the data processing part (col. 2, lines 36-40), the control method comprising:
a start control process (application processor/AP) where the integrated circuit is started by secure boot which performs signature verification on a boot program when the security management part previously holds a set value of security strength (teachings disclose of two states, a secure value “yes” and non-secure state value “no”, which is similar to how it is described in the Applicant’s specification on page 6, paragraph 0025)(col. 6, lines 16-25) and the security strength shown by the set value is over a predetermined level (as dictated by a specific state value, col. 6, line 52 through col. 7, line 8); and
a connection control process where the security management part resets (causing a reboot) the data processing part (CP) when falsification (abnormality) of the boot program is detected by the signature verification in the secure boot (col. 2, lines 36-40 and col. 8, lines 9-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent 10,229,271 in view of Kim et al, US 2015/0186651.

As per claim 11, it is taught by Kim ‘271 of using an EEPROM (col. 3, line 64 through col. 4, line 5), however the teachings fail to disclose wherein the set value holding part is a one time programable read only memory (OTPROM).  The teachings of Kim et al ‘651 discloses of a set value holding part is a one time programable read only memory (OTPROM)(paragraph 0036).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to apply specific types of memories in order to benefit from their particular capabilities. OTPROM are known to one of skill in the prior art as being able to only be written to once, and its contents then become fixed in value, which would benefit in securing a system-on-chip against tampering.  The teachings of Kim et al ‘ 651 also relate to a system-on-chip that which stores particular bit values in the memory (item 120) of the OTPROM (paragraph 0030 and 0036), and although the teachings of Kim ‘271 list using various types of memories, such as EEPROM (col. 3, line 64 through col. 4, line 5), it would have been obvious to substitute one type of memory for another that would have yielded predictable results at the time of the claimed invention when combined with the teachings of Kim et al ‘651.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Srinivas et al, US 2019/0065751 is relied upon for disclosing of randomizing execution time of a boot process of an embedded responsive to a reset signal, see abstract.
Mishra et al, U.S. Patent 9,639,425 is relied upon for disclosing a signature based sleep recovery operation for booting a system-on-chip, see abstract.
Jones et al, US 2007/0283140 is relied upon for disclosing of securely booting a chip wherein the boot code is authenticated via a hashing function prior to execution, see paragraph 0008.
Jarmany, U.S. 10,762,210 is relied upon for disclosing of secure logic that is responsible for validating firmware before a microprocessor is allowed to execute it, see column 3, lines 10-15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


















/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431